



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bews, 2018 ONCA 1077

DATE: 20181221

DOCKET: C60945

Juriansz, Brown and Roberts JJ.A.

BETWEEN

Her
    Majesty the Queen

Respondent

and

Scott Bews

Appellant

Michael Peterson, for the appellant

David Quayat, for the respondent

Heard: December 20, 2018

On appeal from the conviction entered on April 23, 2015
    and the sentence imposed on August 4, 2015 by Justice  Linda M. Walters of
    the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The Crown concedes the appeal should be allowed on the basis the trial
    judge erred by failing to provide reasonable assistance to the appellant in
    respect of
Charter
issues.

[2]

A new trial is ordered.


